Mr. Chief Justice Brantly and Associate Justices Reynolds and Galen :
We concur in the result reached by Mr. Justice Cooper but think he has extended his discussion beyond what the exigency of the case requires and that a part of it is not entirely pertinent to the question presented by the record, viz.: Does the evidence clearly preponderate against the finding of the district court? It is apparent that if the testimony of defendants’ witnesses is to be accepted as true, that' of the witnesses for plaintiff must be rejected entirely. A *403brief reference to tbe salient features of tbe evidence would, in our opinion, bave been sufficient to demonstrate that the result reached by tbe district court was fully justified by it and, hence, that tbe judgment must be affirmed.
Mr. Justice Holloway dissenting.